DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 04/22/2022.
Claims 1-3, 11, 15, and 16 have been amended, claim 14 has been canceled, and claim 21 has been added.
In light of applicant’s amendment, previous claim rejections under 35 USC 103 with respect to claims 1-20 have been withdrawn.
Claims 1-13 and 15-21 are pending with claims 1, 8, and 15 as independent claims.


Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of US 10,157,226, US 2015/0324693, and Celebi et al. (Evaluation of Knowledge Graph Embedding Approaches for Drug-Drug interaction Prediction using Linked Open Data, published by Institute of Data Science; RS: FSE IDS in Dec. 03, 2018, pages 1-11), and newly cited references, alone or in combination, do not teach or suggest the combination of limitations claim 1, 8, or 15. Thus, independent claims 1, 8, and 15 are allowed. The dependent claims 2-7, 21 and 9-13 and 16-20 are allowed at least based on their dependency on independent claims 1, 8, and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHAMED I NAZAR/Examiner, Art Unit 2178 
05/19/2022

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178